Name: Council Regulation (EEC) No 1262/82 of 17 May 1982 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 82 Official Journal of the European Communities No L 148/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1262/82 of 17 May 1982 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . In section IV. C 'Other oil seeds , point 2 shall be deleted. 2. Section V 'Sugar' shall be replaced by the following : 'V. SUGAR Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas the Annex to Regulation (EEC) No 1883/78 (3), as last amended by Regulation (EEC) No 1303/81 (4), lists the measures corresponding to the concept of intervention intended to stabilize the agri ­ cultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas that Annex should be brought up to date as a number of measures have been adopted, had their period of application extended or been repealed since it was last amended ; Whereas the basic provisions of the common organiza ­ tion of the market in sugar and isoglucose have been revised ; Whereas, for measures which do not appear in the new Annex but in respect of which it is possible that expenditure is being incurred, the former Annexes continue to apply, 1 . The storage costs provided for in Article 8 (2) of Regulation (EEC) No 1785/81 . 2 . The buying in and subsequent operations carried out by intervention agencies under Articles 9 ( 1 ), 11 and 34 of Regulation (EEC) No 1785/81 . 3 . The premiums for sugar rendered unfit for human consumption provided for in Article 9 (2) of Regulation (EEC) No 1785/81 . 4. The production refunds provided for in Article 9 (3) of Regulation (EEC) No 1785/81 . 5 . The measures taken under Article 9 (4) of Regu ­ lation (EEC) No 1785/81 to assist the marketing of sugar produced in the French overseas depart ­ ments. 6 . The special intervention measures to help guarantee supplies provided for in Article 10 of Regulation (EEC) No 1785/81 . 7. The import subsidies provided for in Article 18 (2) of Regulation (EEC) No 1785/81 . 8 . The amounts referred to in Article 6 of Regula ­ tion (EEC) No 1789/81 levied on sugar from the minimum stock marketed other than in accordance with the rules laid down.' 3 . In Section VI 'Beef and veal ', points 4 and 5 shall be replaced by the following : '4. The premiums for the birth of calves provided for in Article 1 of Regulations (EEC) No 1667/80 and (EEC) No 1120/81 . HAS ADOPTED THIS REGULATION : Sole Article The Annex to Regulation (EEC) No 1883/78 is hereby amended as follows : (  ) OJ No L 94, 28 . 4. 1970, p. 13 . (2) OJ No L 367, 31 . 12. 1980, p . 87. 0 OJ No L 216, 5. 8 . 1978 , p . 1 . 4 OJ No L 130, 16. 5. 1981 , p. 2. No L 148/2 Official Journal of the European Communities 27. 5 . 82 5 . The premiums for the slaughter of certain adult bovine animals provided for in Article 1 of Regulations (EEC) No 870/77, (EEC) No 1666/80 and (EEC) No 1121 /81 .' In the same section, the following point 7 shall be added : '7 . The premium additional to the premium for maintaining suckler cows provided for in Regu ­ lation (EEC) No 1056/81 .' 4. In Section X 'Wine , the following point shall be added : ' 15. The aid for the transport of certain Greek wines and grape musts provided for in Article 1 of Regulation (EEC) No 2247/81 .' 5 . In Section XIII 'Other sectors and measures', the following point shall be added : 'G. Apiculture The aid provided for in Article 1 of Regulation (EEC) No 1196/81 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1982. For the Council The President P. de KEERSMAEKER